DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Claims 1-19 have been canceled. Claims 20, 21, 23, 28, 29, 34, and 35 have been amended. Claims 20-39 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,902,470. Although the claims at issue are not identical, they are not patentably distinct from each other. Each limitation of independent claims 20, and 28 of the claimed invention is anticipated by independent claims 1 and 10 of the ‘470 patent. Each limitation of dependent claims 21, 26, 29, and 33 is also anticipated by claims 1 and 10 of the ‘470 patent, as shown in the table below.

17/127,726
US 10,902,470
Claim 20.  A system for dynamic management of advertiser affiliate links for online marketing, the system comprising:
a first processor;
a database including a plurality of affiliate networks associated with a plurality of geographic regions for an affiliate; and
the database and a web browser on a second processor, 
Claim 1.  A system for dynamic management of advertiser affiliate links for online marketing, the system comprising:
a first processor;
a first server operating on the first processor and in network communication with a web browser on a second processor,
the server configured to:
accept a request for an affiliate URL from the web browser that includes an affiliate identifier associated with the affiliate and associated metadata;
determine a geographic region of the second processor based on the associated metadata;
in response to the determination, query the database to locate an affiliate
network, of the plurality of affiliate networks, that includes the requested affiliate
URL;
in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, cause the web
browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request; and
in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region:
query the database to locate an affiliate URL that matches to the geographic region of the second processor; and upon locating the matching affiliate URL in the database, cause the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request.


Claim 21.  The system of claim 20, wherein the server is further configured to identify and cause the web browser on the second processor to
display information for a product comparable to a product available on the affiliate network present over the geographic region of the second processor.
and
a second server operating on a third processor and adapted to generate the advertiser identifier in response to a request by a publisher and to include a publisher identifier associated with the publisher with the advertiser identifier;
wherein the second server is further adapted to:
identify and return information for a product comparable to a product on the affiliate network, the comparable product having a location correlated to the geographic region of the second processor;
store a record of the returned information for the comparable product;
Claim 26.  The system of claim 20, wherein the server is further configured to

affiliate URL is associated with a product or non-product webpage, and wherein the
affiliate URL is associated with the affiliate network not present in the geographic region
of the second processor.
wherein the affiliate network is an independent entity that has a functional relationship with the advertiser to provide the publisher with a predetermined commission when the publisher publishes an affiliate link online and a user makes a tracked conversion through the affiliate link, and the second server functionally interfaces with the affiliate network



Claim 28.  A computer-implemented method for dynamic management of advertiser affiliate links for online marketing, the method comprising:
accepting, by a server operating on a first processor, a request for an affiliate URL from a web browser on a second processor, the request including an affiliate identifier associated with the affiliate and associated metadata; 
in response to determining the geographic region, querying, by the server, a database to locate an affiliate network, of a plurality of affiliate networks, that includes the requested affiliate URL;
in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, causing, by the server, the
web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request; and
in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region:
querying, by the server, the database to locate an affiliate URL that matches to the geographic the geographic region of the second processor; and
upon locating the matching affiliate URL in the database, causing, by the server, the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request.

Claim 10.  A method for dynamic management of advertiser affiliate links for online marketing, the method steps comprising:
providing a network connected first server adapted to accept requests from a web browser that include an affiliate identifier and associated metadata that is generated in response to a request by a publisher having a publisher identifier;  
accepting a request from the web browser for an advertiser webpage associated with the affiliate identifier;

returning to the web browser a webpage associated with a corrected advertiser identifier as a function of the determined geographic region and the publisher identifier;
locating a product within the determined geographic region that is comparable to the advertiser's product;
returning to the web browser a webpage for the comparable product;
storing a record of the returned webpage for the comparable product;
wherein the corrected advertiser identifier is associated with an affiliate network advertiser if it is determined that an affiliate network advertiser is present in the geographic region, and the corrected advertiser identifier is associated with an advertiser that is not an affiliate network advertiser if it is determined that an affiliate network advertiser is not present in the geographic region; and
wherein the affiliate network is an independent entity that has a functional relationship with the advertiser to provide the publisher with a predetermined commission when the publisher publishes an affiliate link online and a user makes a tracked conversion through the affiliate link, and the first server functionally interfaces with the affiliate network.
Claim 29.  The method of claim 28, further comprising: identifying, by the server, information for a product comparable to a product available on the affiliate network present over the geographic region of the second processor; and
causing, by the server, the web browser on the second processor to display the
information.


Claim 33.  The method of claim 28, further comprising performing, by the server,
analytics and conversion tracking associated with the request, wherein the affiliate URL
is associated with a product or non-product webpage, and wherein the affiliate URL is





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 20 is directed to a system, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible machine, manufacture, or composition of matter. Claim 28 is directed to a method, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claim 34 would also pass Step 1 of the two-step analysis for 101 eligibility. The claim is a "non-transitory" computer-readable medium, which is considered an article of manufacture. In addition, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims.
Under step 2A of the analysis, the claims recite steps for accepting a request for an affiliate URL from a web browser on a second processor, determining a geographic region of the second processor based on the associated metadata, querying a database to locate an affiliate network that includes the requested affiliate URL, returning a webpage associated with the requested affiliate URL if the affiliate URL is present in the geographic region, and returning  a webpage associated with a matching affiliate URL if the affiliate URL is not present in the geographic region, which are marketing activities and thus are grouped as a method of 
This judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on a processor for a particular technical environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations of “querying the database to locate an affiliate network that includes the requested affiliate URL” and “querying the database to locate a matching affiliate URL available in the geographic region of the second processor” merely describe a process used to extract data. The steps performed in the claims can be performed using a general purpose computing device, and the steps performed are routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Dependent claims 20-39 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 21-25, 29-32, and 35-38 are directed to identifying targeted information based on geographic location which further describes the abstract idea. Claims 26, 27, 33, and 39 generally link the judicial exception to a particular technological environment or field of use. The dependent claims do not recite additional elements that would integrate the judicial exception into a practical application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-23, 25, 27-30, 32, 34-36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow US Patent Application Publication 2002/0147790 A1 (hereinafter Snow) in view of Sidi et al. U.S. Patent Application US 2010/0036970 A1 (hereinafter Sidi).
Regarding claims 20, 28, and 34, Snow teaches a non-transitory computer-readable medium storing computer-executable instructions which, when executed by a first processor of a server, cause the first processor to perform operations comprising: (Para. 0012-0014) a computer-implemented method for dynamic management of advertiser affiliate links for online marketing, the method comprising: (Para. 0012-0014) a system for dynamic management of advertiser affiliate links for online marketing, the system comprising (Para. 0019): a first processor (Para. 0025, a computer hosting the website of the domain name);
a database including a plurality of affiliate networks associated with a plurality of geographic regions for an affiliate (Para. 0024, the system 10 includes a database 40 accessible by the computer 14 containing a plurality of Internet addresses corresponding to a plurality of websites 42 operated and maintained by third parties on third party computers 44 wherein each of the plurality of websites 42 contains content specific to predetermined geographic locations.); and
a server operating on the first processor and in network communication with the database and a web browser on a second processor (Para. 0025), the server configured to:
accept a request for an affiliate URL from the web browser that includes an affiliate identifier associated with the affiliate and associated metadata (Para. 0025, if a user inputted the domain name web browser on a second processor), software on the computer hosting the website “dentists.com” (the first processor) would determine the local dentists available based on the user's determined location and present the user with the options);
determine a geographic region of the second processor based on the associated metadata (Para. 0022, the user's geographic location of the user is resolved in step 24 by software executing on the computer);
in response to the determination, query the database to locate an affiliate network, of the plurality of affiliate networks, that includes the requested affiliate URL (Para. 0024, upon determination 24 of the geographic location of the user 12, software executing on the computer 14 would determine 46 the proper website containing the content corresponding to the determined geographic location of the user 12 and retrieve an Internet address from the database 40 corresponding to the determined website.);
in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, cause the web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request (Para. 0024, the software would then automatically redirect 48 the user 12 to the website corresponding to the retrieved Internet address on a third party computer 44.). 
Snow does not explicitly teach in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region: query the database to locate an affiliate URL that matches to the geographic region of the second processor; and upon locating the matching affiliate URL in the database, cause the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request.
However, Sidi teaches in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region (Para. 0036, at step 450, the content : 
query the database to locate an affiliate URL that matches to the geographic region of the second processor (Para. 0043, at step 530, content server 310 requests an advertisement from affiliate ad server 340, the request specifying a category code excluded from category code exclusion list 363. The affiliate ad server 340 might choose a category code after being given a copy of category code exclusion list 363, or the content server 310 might specifically request a certain category code, depending on the desired allocation of category selection authority.); 
and upon locating the matching affiliate URL in the database, cause the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request (Para. 0043-0044, associated ads matching non excluded categories are served to the user in a manner that prevents a potential conflict of interest.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Snow to in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region: query the database to locate an affiliate URL that matches to the geographic region of the second processor; and upon locating the matching affiliate URL in the database, cause the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request, as taught by Sidi, in order for the returned website to contain content specific to predetermined geographic locations (Snow, Para. 0024).
In reference to claims 21, 29, and 35, the combination of Snow and Sidi teaches all of the limitations of claims 20, 28 and 34 above. Snow also teaches wherein the server is further configured to identify and cause the web browser on the second processor to display information for a product comparable to a product available on the affiliate network present over the geographic region of the second processor. (Para. 0028, the system permits companies to present certain products to users from different geographical regions. Upon determination of the location of the user accessing the company's website, the user may be presented with certain products depending on the user's determined location. By determining the location of the user and linking certain content to specified locations, the system can readily enable the company to automatically present the desired products and/or advertising web presentations to users from various geographic regions.)
In reference to claims 22, 30, and 36, the combination of Snow and Sidi teaches all of the limitations of claims 21, 29 and 35 above. Snow also teaches wherein the server is further configured to determine a location of the comparable product based on at least one of (i) an IP address of the second processor and (ii) a product image that is selected as a function of the product available on the affiliate network present over the geographic region of the second processor. (Para. 0020, software executing on the computer 14 may determine the user's geographic location based on the user's Internet Protocol (IP) address.)
In reference to claim 23, the combination of Snow and Sidi teaches all of the limitations of claims 20 above. Snow also teaches wherein the server is further configured to: upon determining the matching affiliate URL is unavailable in the database, cause the web browser on the second processor to display the webpage associated with the requested affiliate URL. (Para. 0024, software executing on the computer determines the proper website containing the content corresponding to the determined geographic location of the user and retrieve an Internet address from the database corresponding to the determined website, and automatically redirects the user to the corresponding website.)
In reference to claims 25, 32, and 38, the combination of Snow and Sidi teaches all of the limitations of claims 20, 28, and 34 above. Sidi further teaches wherein the request includes data identifying a non-product webpage associated with the affiliate, and wherein the server is further configured to search for a same non-product webpage in the affiliate network present in the geographic region of the second processor as a function of the data included in the request. (Para. 0038, the advertisements may be for services as well as products. There may also exist different geographical hierarchies of ad servers. For example, ad servers might exist at the local affiliate level, then at the state level, then at the US region level such as the West coast or the Midwest.)
In reference to claim 27, the combination of Snow and Sidi teaches all of the limitations of claims 20 above. Snow also teaches wherein the affiliate URL is posted by a publisher, and wherein the request for the affiliate URL is submitted by a visitor clicking on the affiliate URL posted by the publisher. (Para. 0013, software executing on the computer may operate and maintain a plurality of websites accessible by users over the communications link (the affiliate URL is posted by a publisher). The software also determines the proper website to present to the user based on the traced geographic location of the user and presents the proper website to the user over the communications link.).

Claims 24, 26, 31, 33, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow in view of Sidi and further in view of Bezos et al. U.S. Patent Application US 2008/0167946 A1 (hereinafter Bezos).
In reference to claims 24, 31, and 37, the combination of Snow and Sidi teaches all of the limitations of claims 20, 28 and 34 above. The combination of Snow and Sidi does not teach wherein the request is associated with a product of the affiliate, and wherein the server is further configured to search for a same product in the affiliate network present in the geographic region of the second processor as a function of an SKU of the product.
However, Bezos teaches wherein the request is associated with a product of the affiliate, and wherein the server is further configured to search for a same product in the affiliate network present in the geographic region of the second processor as a function of an SKU of the product. (Para. 0058, the referral links embedded within the associated URL can include a unique identifier of the product (an SKU). Para. 0084, a user selects a product from an affiliated merchant and is directed to the merchant's web site for the identical selected product.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Snow and Sidi to include wherein the request is associated with a product of the affiliate, and wherein the server is further configured to search for a same product in the affiliate network present in the geographic region of the second processor as a function of an SKU of the product, as taught by Bezos, in order for location specific content to be returned to the user (Snow, Para. 0022).
In reference to claims 26, 33, and 39, the combination of Snow and Sidi teaches all of the limitations of claims 20, 28, and 34 above. Friedman further teaches wherein the server is further configured to perform analytics and conversion tracking associated with the request, wherein the affiliate URL is associated with a product or non-product webpage, and wherein the affiliate URL is associated with the affiliate network not present in the geographic region of the second processor. (Para. 0008, Para. 0189, Para. 0216, the sever redirects users to the website based on their geographic region, and can track user transactions using cookies without consideration of if the advertiser is a member of an affiliate network.)


Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 21 July 2021, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 20-39 have been fully considered.
With regard to claim rejections under Claim Rejections - 35 USC § 101
Argument One
Applicant argues that the claims, as amended, qualify as eligible subject matter because they do not recite a judicial exception. The present claims are not directed to any method of organizing human activity. Instead, the pending claims recite a specific technical infrastructure and computer-implemented process that involves manipulating electronic data received from a processor to determine the proper affiliate URL to redirect a user based on the user's physical location.
Applicant’s argument is not persuasive. The rejection is maintained.
The independent claims 20, 28, and 34 do not overcome the 35 USC 101 rejection in light of the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims are directed towards determining a geographic region of a processor, searching a database to locate and display a requested affiliate URL in the geographic region, and searching a database to locate and display an affiliate URL that matches the geographic region if the requested affiliate URL is not present in the geographic region. These steps do not require a specific technical infrastructure. The process of finding corresponding affiliate data in a database based on a user’s location is merely using a computer as a tool to implement an abstract idea.
Argument Two
Applicant argues that even assuming, arguendo, that the claims recite an abstract idea, the claims, as a whole, integrate the abstract idea into a practical application. The amended claim 20 recites additional steps, such as, inter alia, “in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, caus[ing] the web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request,” and “in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region... upon locating the matching affiliate URL in the database, caus|ing] the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request.” The combination of these additional steps ties the alleged abstract idea to the claimed system’s ability to not only determine but to also redirect a user to the proper affiliate URL based on the user’s physical location.
Applicant’s argument is not persuasive. The rejection is maintained.
The querying of a database to locate an affiliate network or a matching affiliate URL and causing the web browser to display an associated webpage are not indicative of significantly more than the abstract idea because they are well-understood, routine, conventional activities previously known to the industry. Namely storing and retrieving information in memory, and displaying a webpage on a web browser. Furthermore, there is no improvement to the functioning of a computer, or to any other technology or technical field, and the invention only requires a generic computing device. 

With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that the cited references fail to disclose or suggest, and the rejection fails to otherwise consider, each and every element of the rejected claims. Applicant submits that Friedman merely describes “tailor[ing] the content and/or advertising presented to [a] user” based on “geographic location and/or Internet connection speed of the user.” Notably, Friedman does not disclose or suggest locating an affiliate URL that matches a visiting user's geographic information and causing a webpage associated with this specific, located URL to be displayed to the user, as recited in amended claim 20. Rather, Friedman merely discloses tailoring the content on an Internet site based on a visitor’s geographic information. Unlike Friedman, the pending claims are not “tailoring” the content of a website itself based on a visitor's geographic information, but rather “query[ing] [a] database to locate an affiliate URL that matches to the geographic region of the second processor and “upon locating the matching affiliate URL in the database, caus[ing] the web browser on the second processor to display a 

Applicant's arguments have been fully considered and are persuasive. Applicant’s arguments, with respect to the rejections of claims 20-39 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Snow, and further in view of Sidi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682